DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/16/2019 and 10/13/2020 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “a bio-stimulating signal” in lines 3-4. It is unclear if this is the same or a different “bio-stimulating signal” as that recited in line 1 of the claim.
Claim 1 recites the limitation “a bio-signal” in line 6. It is unclear if this is the same or a different “bio-signal” as that recited in line 1 of the claim.
Claim 1 recites the limitation "a connection node configured to allow the bio-stimulating signal generating circuit and the multiplexer to be connected thereto" in lines 11-12. It is unclear what the metes and bounds are of this recitation. Specifically, to what does “thereto” refer? Is the connection node configured to allow the bio-stimulating signal generating circuit to be connected to the multiplexer, or is the node configured to allow the bio-stimulating signal generating circuit and the multiplexer to be connected to the node?
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element for measuring a voltage of the bio-stimulating signal such that the switch block can be “turned on in a case where a voltage of the bio-stimulating signal is greater than a first reference voltage or lower than a second reference voltage” and an element that compares the voltage of the bio-stimulating signal to the first and second reference voltages.. 
Claim 1 recites the limitation "a switch block configured to be turned on in a case where a voltage of the bio-stimulating signal is greater than a first reference voltage or lower than a second reference voltage" in lines 13-15. It is unclear from the claim what the switch block turning on entails (i.e. are the switches open and current doesn't flow, or are the switches closed and current flows?).
Claim 1 recites the limitation “divide a voltage of a signal of the bio-signal electrode according to whether the switch block is turned on” in lines 17-18. It is unclear from the claim if 
Claim 1 recites the limitation "a signal of the selected bio-signal electrode" in lines 17-18. It is unclear if this is the same or a different signal as the “bio-signal” recited in line 6 of the claim.
Claim 1 recites the limitation “a bio-signal measuring circuit configured to measure voltage signal divided by the first and second resistors or measure a signal of the bio-signal electrode according to whether the switch block is turned on” in lines 20-22. It is unclear from the claim how the measurements are “according to” whether the switch block is turned on.
Claim 1 recites the limitation "a signal of the selected bio-signal electrode" in line 15. It is unclear if this is the same or a different signal as the “signal of the selected bio-signal electrode” recited in lines 17-18 of the claim.
Claim 3 recites the limitations “a first switch circuit configured to be turned on in a case where the bio-stimulating signal is greater than the first reference voltage” in lines 2-3 and “a second switch circuit configured to be connected in parallel to the first switch circuit, and to be turned on in a case where the bio-stimulating signal is lower than the second reference voltage” in lines 4-6. It is unclear from the claim what the first and second switch circuits turning on entails (i.e. are the switches open and current doesn't flow, or are the switches closed and current flows?).
Claim 4 recites the limitations “turned on or off” in lines 9 and 12. It is unclear from the claim what turning on or off entails (i.e. are the switches open and current doesn't flow, or are the switches closed and current flows?).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (U.S. 2002/0022867, cited by Applicant), herein Akiyama. Regarding claim 1, Akiyama discloses a circuit 100 for measuring a bio-stimulating signal and a bio-signal, the circuit comprising: a bio-stimulating signal generating circuit 104 configured to generate a bio-stimulating signal in a bio-stimulating mode (see Figures 1-5 and 7, and paragraphs [0117], [0125], and [0263]); first and second bio-signal electrodes 112a/112b configured to output the bio- stimulating signal generated in the bio-stimulating mode and receive a bio-signal in a bio-signal measuring mode (see Figures 1-5 and 7, and paragraphs [0117], [0125], and [0223]); a multiplexer configured to select at least one of the first and second bio-signal electrodes by a control signal and connect the selected bio-signal electrode to the bio-stimulating signal generating circuit (see Abstract and paragraphs [0125] and [0127], wherein switch 101 is considered the claimed multiplexer); a connection node configured to allow the bio-stimulating signal generating circuit and the multiplexer to be connected thereto (see Figures 1-5 and 7, showing a node between bio-stimulating signal generating circuit 104 and switch 101); a switch block 102/103/202/203/204/205/213/214 configured to be turned on in a case where a voltage of the bio-stimulating signal is greater than a first reference voltage or lower than a second reference voltage (see Figures 1-5 and 7); first and second serially connected resistors 107/111/132 configured to be connected between the connection node and the switch block and divide a voltage of a signal of the selected bio-signal electrode according to whether the switch block is turned on (see Figures 1-5 and 7); and a bio-signal measuring circuit 131configured to measure voltage signals divided by the first and second resistors or measure a signal of the selected bio-.
Regarding claim 2, Akiyama discloses a control circuit 116 configured to receive feedback on a result of measurement from the bio-signal measuring circuit to adjust an intensity of the bio-stimulating signal, and generate the control signal (see paragraph [0223]).
Regarding claim 3, Akiyama discloses that the switch block comprises: a first switch circuit 102/103/202/203/204/205/213/214 configured to be turned on in a case where the bio-stimulating signal is greater than the first reference voltage; and a second switch circuit 102/103/202/203/204/205/213/214 configured to be connected in parallel to the first switch circuit, and to be turned on in a case where the bio-stimulating signal is lower than the second reference voltage (see Figures 1-5, 7, and 10a-b).
Regarding claim 4, Akiyama discloses a first comparator configured to determine whether the bio-stimulating signal generated in the bio-stimulating mode is greater than the first reference voltage and generate a first turn-on voltage according to a result of determination (see paragraph [0165]); and a second comparator configured to determine whether the bio-stimulating signal generated in the bio-stimulating mode is lower than the second reference voltage and generate a second turn-on voltage according to a result of determination (see paragraph [0183]), wherein the switch block comprises: a first switch circuit 102/103/202/203/204/205/213/214 configured to be turned on or off by the first turn-on voltage; and a second switch circuit 102/103/202/203/204/205/213/214 configured to be connected in parallel to the first switch circuit, and to be turned on or off by the second turn-on voltage (see Figures 1-5, 7, and 10a-b).
Regarding claim 5, Akiyama discloses a control circuit 116 configured to receive feedback on a result of measurement from the bio-signal measuring circuit to adjust an intensity of the bio-stimulating signal, and generate the control signal (see paragraph [0223]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donofrio et al. (U.S. 2010/0114248) discloses a circuit that includes a bio-stimulating signal generating circuit 120A, first and second bio-signal electrodes 100A/100B/102A/102B/ 104A/104B/106A/106B, a multiplexer (see paragraphs [0118]-[0119]), a connection node, a switch block (see paragraphs [0118]-[0119]), first and second serially connected resistors (see paragraph [0173]), and a bio-signal measuring circuit 118A (see Figure 9). Zdeblick et al. (U.S. 2010/0204766) discloses a circuit that includes a bio-stimulating signal generating circuit 302, first and second bio-signal electrodes (see Figure 3), a multiplexer 308, a connection node, a switch block 308, first and second serially connected resistors, and a bio-signal measuring circuit (see Figure 3 and paragraphs [0119], [0137], and [0283]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792